Citation Nr: 0302122	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation on excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Portland, Oregon.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service-connected post-traumatic stress disorder  
(PTSD) disability.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's symptoms of PTSD are manifested by 
occupational and social impairment, with deficiencies in 
judgment and mood due to such symptoms as mild to moderate 
tangential speech, near-continuous depression affecting the 
ability to function appropriately and effectively; impaired 
impulse control such as unprovoked irritability (without 
periods of violence); difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective social relationships.

4.  The veteran does not demonstrate total occupational and 
social impairment;  specifically, he does not manifest 
symptoms of gross impairment in thought processes; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent evaluation for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.16, 4.130, Diagnostic Code 9411 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claims currently before the Board.  That is, by way of 
the November 2001 rating decision, the March 2002 Decision 
Review Officer (DRO) rating decision, and the March 2002 
statement of the case (SOC), the RO provided the veteran with 
the applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  The RO 
through letters dated in September and December 2000, and 
June 2001, advised the veteran of the evidence of record and 
the respective parties' responsibilities in securing 
evidence.  The veteran was afforded a thorough VA psychiatric 
examination.  The Board also notes that the veteran has had 
the opportunity to submit evidence and argument in support of 
his appeal.  Since the RO has provided all required notice 
and assistance to the veteran, the Board finds that there is 
no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411(2002).

Diagnostic Code 9411 provides for a 70 percent evaluation 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.                 

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Historically, the veteran filed informal and formal claims 
for service connection for PTSD in April 2000.  Service 
connection for PTSD was granted by rating decision in 
November 2001 and an initial evaluation of 10 percent was 
assigned from the date of the claim.  The veteran filed a 
timely Notice of Disagreement in December 2001.  The DRO 
evaluated the veteran's service-connected PTSD disability and 
increased the evaluation to 70 percent from the date of the 
claim.  The veteran filed a timely VA Form 9 in April 2002, 
asserting that he was entitled to a 100 percent evaluation.  
The veteran cited his once weekly thoughts of suicide, 
problems with anxiety and depression, lack of any social life 
whatsoever, and impairment of judgment and thought process as 
justification for a higher evaluation.

The veteran underwent a VA psychiatric evaluation in February 
2001.  The veteran's current complaints were described as 
intrusive memories of combat experiences with increasing 
frequency since the veteran began discussing them with 
counselors, hyperstartle response, avoidance of war films, 
and poor sleep.  Medical history included diabetes mellitus, 
hypertension, and coronary artery disease.  The veteran 
indicated that after separating from service, he worked for 
10 years in a paper mill, six years for Hewlett-Packard, and 
close to 20 years as a self-employed barber.  He explained 
that he was forced to retire at age 62 because of his heart 
condition.  He denied having difficulties with anger control 
or with work attendance prior to his retirement.  He denied 
having any current hobbies, but disclosed that he had two 
friends with whom he kept in regular contact.  He explained 
that he kept busy by reading, watching television, and 
sleeping whenever he can because of his chronic problems with 
insomnia.  He complained that he had mild overall emotional 
problems; for example, he disclosed, "I'm quick to fly off 
the handle."  The veteran's wife confirmed that he snaps at 
her frequently, but has never been physically violent with 
her or anyone else.

During the mental status examination, the veteran appeared as 
a cooperative, casually dressed, adequately groomed elderly 
gentleman, who was oriented to person, place, and time, but 
not to the purpose of the evaluation.  He was morbidly obese.  
The veteran denied having past difficulties with suicidal, 
homicidal, or psychotic ideation.  There was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  Recent and remote memory abilities appeared 
within the average range.  The veteran had a restricted range 
of effect.  He complained of having a chronically irritable 
and anxious mood.  The examining doctor indicated that it was 
difficult to assess the veteran's overall occupational 
impairment from PTSD since the veteran's has been retired 
since 1988, but he concluded that the veteran's self-report 
did not demonstrate significant occupational impairment prior 
to his retirement.  The veteran's DSM-IV symptoms of PTSD 
included re-experiencing a number of life-threatening events 
to which he responded with feelings of helplessness and 
horror, avoidance of stimuli associated with these events, 
and a numbing of general responsiveness and persistent 
symptoms of increased arousal.  The veteran's tendency to 
have verbal altercations with his wife indicated a history of 
abnormalities of conduct and judgment.  Global Assessment of 
Function (GAF) score was 65-70, mild symptoms of PTSD.

D.V.G., Ph.D. performed a psychological evaluation of the 
veteran on three occasions in April 2001 and prepared a 
treatment plan in May 2001.  The veteran described his 
primary problems as anger, moodiness, memories of war trauma, 
sleep disturbance, and excessive sensitivity to and 
identification with people who are suffering.  He also 
described symptoms consistent with survivor guilt, emotional 
constriction, and pervasive avoidance of cues and memories of 
war trauma.

The veteran was alert and oriented.  He was cooperative, but 
appeared rather suspicious and defensive.  His mood appeared 
moderately depressed, anxious, and angry; his affect was 
tense and restricted.  The veteran's speech was loud at 
times, which was attributed to possible impaired hearing.  
Thought process was often mildly to moderately tangential, 
but the veteran responded to redirection.  Cognitive 
processes were not formally assessed, but observation 
suggested possible problems with attention and memory.  The 
veteran's score on the Combat Exposure Scale corresponded to 
moderate to heavy level of combat exposure relative to other 
military personnel, but the score may be an underestimate 
because the test was keyed more toward the type of combat 
experienced in the Vietnam War.  The results of the PTSD 
Checklist reflected high severity of various PTSD symptoms; 
the scores were particularly high on items related to psychic 
numbing, avoidance of trauma memories, sleep problems, anger 
problems, and hypervigilance.  The veteran rated items 
related to intrusive memories of trauma relatively low (3's 
and 1's), but the evaluator indicated that this may reflect 
avoidance and/or "wishful thinking" on his part since his 
behavior suggested he is quite preoccupied with thoughts and 
memories of the war.

Dr. D.V.G. concluded that the veteran had substantial chronic 
impairment in the psychological and social spheres.  In 
particular, the veteran's marriage is strained due to his 
PTSD problems and the veteran appears to socialize little.  
Dr. G. indicated that it was difficult to assess the degree 
of occupational impairment since the veteran had long been in 
retirement; however, review of recreational activities were 
considered under the rubric of occupational functioning and 
found to be greatly lacking.  Dr. G. noted that this was 
influenced by medical factors as well as psychological 
factors.  The veteran was assigned a GAF score of 45-50, 
which represented the current and the highest score in the 
past year.

VA inpatient and outpatient records are negative for 
treatment of PTSD.  A.G. Hospital records are also negative 
for treatment of PTSD. 


II.  Analysis

A review of the veteran's record indicates only moderate to 
moderately severe symptoms attributable to his service-
connected PTSD.  The veteran's PTSD symptoms, as evaluated by 
the examinations of February 2001 or May 2001, do not 
demonstrate total occupational and social impairment, as 
required by the 100 percent criteria under Diagnostic Code 
9411.  The February VA examination indicated a GAF score of 
65 to 70.  The Diagnostic Criteria for DSM-IV  (American 
Psychiatric Association, 1994) indicates that a GAF score of 
61 to 70 indicates some mild symptoms (e.g. depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal 
relationships).  A score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); there 
is no more than slight impairment in social, occupational or 
school functioning (e.g., temporarily falling behind in 
schoolwork.)  The May 2001 examination indicated a lower GAF 
score of 45 to 50.  The Diagnostic Criteria for DSM-IV 
indicates that a GAF score of 41 to 50 reflects serious 
symptoms OR serious impairment in social, occupational or 
school functioning, e.g., no friends, unable to keep a job.  
Analysis of the veteran's GAF scores range from serious 
impairment to slight impairment, but none of the GAF scores 
reflect  total occupational and social impairment.

The evaluations of the veteran's PTSD do not indicate gross 
impairment in thought process or communication.  Although Dr. 
G's evaluation revealed some mild to moderate tangentiality, 
Dr. G. noted that the veteran responded to redirection.  The 
Board notes the veteran's reference on his VA Form 9 to 
thoughts of suicide once a week; however, suicidal and 
homicidal thoughts were clearly discussed during Dr. G's 
evaluations and during the VA psychiatric examination and 
both doctors found that the veteran was negative for suicidal 
ideation, homicidal ideation, or delusions or hallucinations 
of any kind.  Neither doctor noted any grossly inappropriate 
behavior.  The veteran's wife disclosed that although he 
frequently snapped at her, the veteran was never physically 
violent to her or toward anyone else.  There was no 
indication in the veteran's appearance or interviews that he 
was unable to perform activities of daily living due to PTSD.  
The VA examiner specifically noted that the veteran was 
casually dressed and adequately groomed.  Dr. G. notes that 
he saw the veteran on three occasions for his evaluation, but 
his report makes no reference to any irregularities in the 
veteran's grooming or appearance.  The Board notes that the 
veteran relies on his wife to perform a number of activities 
of daily living; however, his reliance on her is clearly due 
to physical restrictions, not psychological impairment.  The 
veteran was oriented to time and place during both his 
examinations.  Although assessment of recent and remote 
memory differed between the February and May 2001 
evaluations, ranging from average to "possible problems" 
respectively, a significant problem was not indicated.  Thus, 
thorough review of the evidence in light of the rating 
criteria does not support an increase to 100 percent 
evaluation.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD 
disability during the appeal period that would sustain a 
rating higher than 70 percent for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.

Finally, the Board concludes that the evidence of record does 
not reveal that the veteran's service-connected PTSD 
disability causes him unusual or exceptional hardship so as 
to warrant application of 38 C.F.R. § 3.321(b)(1) (2002) or 
total disability due to individual unemployability (TDIU).  
38 C.F.R. § 4.16(a) (2002).  Although the veteran has no work 
record to review due to his retirement in 1988, the record 
indicates that his retirement was due to heart problems and 
was entirely unrelated to his PTSD symptomatology.  The Board 
further notes the absence of complaint until April 2000 and 
the complete lack of inpatient treatment for PTSD, which 
potentially could interfere with any employment.  In cases 
such as this, where there is no evidence of an exceptional or 
unusual situation, application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) in lieu of the regular rating criteria is 
deemed inappropriate.

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2002).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).  

The veteran does meet the criteria related to percentage of 
service-connected disability; however, he is only service 
connected for PTSD, not for various serious physical 
disabilities.  There is no evidence to indicate that the 
veteran's service-connected PTSD renders him unable to secure 
or follow a substantially gainful occupation without regard 
to his advancing age or nonservice-connected disabilities, 
such as coronary heart disease and diabetes mellitus.  
Accordingly, the Board finds that the veteran's PTSD is 
appropriately evaluated at 70 percent and extraschedular 
rating is not warranted.










ORDER

Increased initial evaluation in excess of 70 percent for 
post-traumatic stress disorder is denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

